Case 2:19-cv-00601-SPC-MRM Document 63 Filed 07/29/21 Page 1 of 6 PageID 670




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MONT CLAIRE AT PELICAN
MARSH CONDOMINIUM
ASSOCIATION, INC.,

             Plaintiff,

v.                                               Case No: 2:19-cv-601-SPC-MRM

EMPIRE INDEMNITY
INSURANCE COMPANY,

              Defendant.
                                          /

                              OPINION AND ORDER 1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation. (Doc. 60). Judge McCoy recommends denying

Defendant Empire Indemnity Insurance Company’s Motion to Set Aside

Invalid Appraisal Award. Empire objects to the Report and Recommendation

(Doc. 61), to which Plaintiff Mont Claire at Pelican Marsh Condominium

Association, Inc. responds (Doc. 62). For the reasons below, the Court accepts

and adopts the Report and Recommendation.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00601-SPC-MRM Document 63 Filed 07/29/21 Page 2 of 6 PageID 671




                                   BACKGROUND

       This case is an insurance dispute. Mont Claire sues Empire because

Empire won’t pay Mont Claire for property damage per their insurance

contract. The Court appointed a neutral umpire for appraisal and stayed the

case pending the appraisal process. After about eight months, the Appraisal

Panel issued its appraisal award. (Doc. 44-5). An unhappy Empire quickly

moved to set aside the award as invalid. (Doc. 44). Empire argues the Panel

did not “fully and accurately” complete the agreed-upon appraisal award form

and thus exceeded its authority under the Appraisal Agreement. (Doc. 44 at

3). According to Empire, the Panel wrongly found “$0.00” for ordinance and

law coverage because the Florida’s Building Code mandates certain upgrades.

       After considering the record, applicable law, and parties’ papers, 2 Judge

McCoy issued an eighteen-page Report and Recommendation that denied

setting aside the appraisal award. (Doc. 60). Applying Fla. Stat. § 682.13, he

found the Panel had the power to decide the loss and did just that by

attributing $0.00 to ordinance and law coverage. He stated, “[t]he mere fact

that the panel determine that no amount was attributable to the Ordinance

and Law coverage does not equate to a decision beyond what is pertinent to the

resolution of the issues submitted to appraisal.” (Doc. 60 at 13). From there,



2Empire filed a motion and reply. (Doc. 44; Doc. 51). Mont Claire filed a response and sur-
reply. (Doc. 48; Doc. 54).




                                            2
Case 2:19-cv-00601-SPC-MRM Document 63 Filed 07/29/21 Page 3 of 6 PageID 672




Judge McCoy noted the Panel—and not the Court—decides the amount of loss.

(Doc. 60 at 14). Empire objects to these findings and asks the Court to reject

the Report and Recommendation.

                            LEGAL STANDARD

      A district judge “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1); see also Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982).

Without a specific objection, the judge need not review factual findings de novo.

28 U.S.C. § 636(b)(1); see also Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

Cir. 1993). But the court reviews legal conclusions de novo, even without an

objection. Cooper-Houston v. S. Ry., 37 F.3d 603, 604 (11th Cir. 1994).

                                DISCUSSION

      After examining the record de novo and independently considering the

parties’ papers, the Court accepts and adopts the Report and Recommendation

over Empire’s objections. The Report and Recommendation is thorough, well-

reasoned, and consistent with applicable law. Even so, the Court will address

Empire’s two specific objections.

      First, Empire reargues the award is invalid because the Panel exceeded

its authority when it did not “list meaningful and accurate amounts for

ordinance or law coverage” on the award form. (Doc. 61 at 4-5). The Court

disagrees.




                                       3
Case 2:19-cv-00601-SPC-MRM Document 63 Filed 07/29/21 Page 4 of 6 PageID 673




      Under Fla. Stat. § 682.13(d), a court can vacate an appraisal award if the

panel exceeds its authority. A panel does so when it “goes beyond the authority

granted by the parties or the operative documents and decides an issue not

pertinent to the resolution of the issue submitted to [appraisal].”

Schnurmacher Holding, Inc. v. Noriega, 542 So. 2d 1327, 1329 (Fla. 1989)

(citations omitted).

      Here, the Panel decided matters relevant to resolving the parties’

appraisal dispute. The Appraisal Agreement required the Panel to separately

state the amount attributable to the ordinance and law coverage on the

appraisal award form. (Doc. 59 at 2). And that’s what it did. Nothing more.

Nothing less. It found $0.00 for the ordinance and law coverage amount(s). If

Empire finds the figure to be wanting, then it raises a factual issue separate

from whether the Panel exceeded its authority under the Appraisal

Agreement.    And the Court need only examine how the Panel used its

authority. In short, because the record reflects the Panel decided only issues

asked of it (i.e., the amount loss attributable to each line item on the appraisal

award form), the Court overrules Empire’s first objection.

      Empire’s second objection fares no better. According to Empire, the

Panel breached its duties by listing “an amount” attributable to ordinance and

law coverage, not “the amount.” (Doc. 61 at 5-6 (emphasis added)). But the

difference between “an amount” and “the amount” is factual, so the objection is




                                        4
Case 2:19-cv-00601-SPC-MRM Document 63 Filed 07/29/21 Page 5 of 6 PageID 674




factual. And imposing a standard that allows awards to be vacated because an

amount (not the amount) was listed would come with its own problems. For

instance, it may render appraisal awards impotent by subjecting them to

review for even a one-cent dispute in valuation. Such a result would be far

from appraisals’ intended purpose: enforceability and finality. So even if the

Panel erred in attributing $0.00 to the ordinance and law coverage, this alone

would not be grounds to set aside the award. At bottom, the Panel did not

exceed its authority by listing “an amount” rather than “the amount”

attributable to ordinance and law coverage.

      In conclusion, Empire has not shown the Panel exceeded its powers

under Florida law, and it has alleged no other grounds to set aside the award.

The Court thus accepts, adopts, and incorporates the Report and Report and

Recommendation.      Empire’s objections are overruled, and Mont Claire’s

alternative request for modification is denied as moot.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 60) is ACCEPTED AND

         ADOPTED and the findings are incorporated here.

      2. Defendant Empire Indemnity Insurance Company’s Motion to Set

         Aside Invalid Appraisal Award (Doc. 44) is DENIED.




                                       5
Case 2:19-cv-00601-SPC-MRM Document 63 Filed 07/29/21 Page 6 of 6 PageID 675




      3. On or before August 12, 2021, the parties must jointly notify the

         Court of (a) what issue(s), if any, remain for the Court; and (b) how

         this action should proceed, if at all, from here.

      DONE and ORDERED in Fort Myers, Florida this on July 29, 2021.




Copies: All Parties of Record




                                        6
